ADVISORY ACTION
Acknowledgment of Applicant’s Arguments
1.	The amendment made in Claim 1 in the After Final Amendment filed May 31, 2022 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was not directed to an ‘opening seam.’ The amendment therefore raises issues which would require further search and / or consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO  APPLICANT’S ARGUMENTS
2.	Applicant’s arguments regarding the  rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated May 31, 2022, that Zhang et al fail to disclose an opening seam.
However, Claim 1, prior to amendment, was not directed to an ‘opening seam.’ The  amendment therefore raises issues which would require further search and / or consideration to be fully considered, and the amendment has therefore not been entered.
Applicant also argues, on page 7, that an indefiniteness rejection of the phrase ‘opening seam’ is pending and should be withdrawn.
However, as stated above, Claim 1, prior to amendment, was not directed to an ‘opening seam.’  There is therefore no current indefiniteness  rejection of the phrase.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782